DETAILED ACTION
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2022 has been entered.

Claims 7, 12, 13 and 15 are amended. 
Claims 7, 12, 13 and 15 are currently pending consideration.

Response to Arguments
Applicant's arguments with respect to claims 7, 12, 13 and 15 have been considered but are moot in view of the new ground(s) of rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Papasakellariou (US 2018/0124815 A1) in view of Sun et al. (US 2017/0164350 A1) in further view of Liang et al. (US 2018/0145796 A1) in further view of He et al. (US 2018/0249458 A1).
 
4. Regarding claim 7, Papasakellariou teaches a terminal (Paragraph [0135] and [0162] UE) comprising: a receiver that receives a downlink control information; and
a processor that controls a transmission of a Hybrid Automatic Repeat request-Acknowledgement (HARQ-ACK) that uses an uplink (UL) control channel in a slot that is determined by the downlink control information, (Paragraph [0135] and [0162] UE detects DCI formats indicates slot where UE is expected to transmit a PUCCH conveying UCI, such as HARQ-ACK information).
Papasakellariou does not explicitly disclose wherein subcarrier spacing of the UL control channel is configured by a first higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL 
Sun teaches wherein subcarrier spacing of the UL control channel is configured by a first higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL shared channel are each configured with subcarrier spacing that is the same as the subcarrier spacing of the UL control channel (Paragraphs [0056] and [0057] default uplink subcarrier spacing; same as downlink subcarrier spacing; until UE gets an indication of a new uplink subcarrier spacing value; RRC signaling). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein subcarrier spacing of the UL control channel is configured by higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL shared channel are each configured with subcarrier spacing that is the same as the subcarrier spacing of the UL control channel as taught by Sun in the system of Papasakellariou for increased flexibility see Paragraph [0056] of Sun.
Papasakellariou in view of Sun does not explicitly disclose determines an orthogonal cover code of the UL control channel based on the downlink control information and a second higher layer signaling.
Liang teaches determines an orthogonal cover code of the UL control channel based on the downlink control information and a second higher layer signaling (Paragraphs [0261] to [0264] OCC codes determined according to the determined PUCCH resource; terminal determines according to the indicator value in DCI which one of the PUCCH resource values configured by higher layer will be used; PUCCH resource configured through high-level signaling).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide determines an orthogonal cover code of the UL control channel based on the downlink control information and a second higher layer signaling as taught by Liang in the system of Papasakellariou in view of Sun to determine a PUCCH resource corresponding to the PUCCH format see paragraph [0261] of Liang.
Papasakellariou in view of Sun in view of Liang does not explicitly disclose
the processor determines, based on a number of bits of uplink control information (UCI), a format of the UL control channel of a first duration or a format of the UL control channel of a second duration that is longer than the first duration, the UCI including the HARQ-ACK and being multiplexed with a demodulation reference signal.
He teaches the processor determines, based on a number of bits of uplink control information (UCI), a format of the UL control channel of a first duration or a format of the UL control channel of a second duration that is longer than the first duration, the UCI including the HARQ-ACK and being multiplexed with a demodulation reference signal ( Paragraphs [0013] and [0014] PUCCH format X carries a larger amount of UCI bits; one DMRS per slot; HARQ-ACK).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide the processor determines, based on a number of bits of uplink control information (UCI), a format of the UL control channel of a first duration or a format of the UL control channel of a second duration 

7.   Regarding claim 12, Papasakellariou teaches a radio communication method for a terminal comprising:
receiving a downlink control information; and controlling a transmission of a Hybrid Automatic Repeat request-Acknowledgement (HARQ-ACK) that uses an uplink (UL) control channel in a slot that is determined by the downlink control information (Papasakellariou, Paragraph [0135] and [0162] detects DCI formats indicates slot where UE is expected to transmit a PUCCH conveying UCI such as HARQ-ACK information),
Papasakellariou does not explicitly disclose wherein subcarrier spacing of the UL control channel is configured by a first higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL shared channel are each configured with subcarrier spacing that is the same as the subcarrier spacing of the UL control channel. 
Sun teaches wherein subcarrier spacing of the UL control channel is configured by a first higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL shared channel are each configured with subcarrier spacing that is the same as the subcarrier spacing of the UL control channel (Paragraphs [0056] and [0057] default uplink subcarrier spacing; same as downlink subcarrier spacing; until UE gets an indication of a new uplink subcarrier spacing value; RRC signaling). 

Papasakellariou in view of Sun does not explicitly disclose determines an orthogonal cover code of the UL control channel based on the downlink control information and a second higher layer signaling.
Liang teaches determines an orthogonal cover code of the UL control channel based on the downlink control information and a second higher layer signaling (Paragraphs [0261] to [0264] OCC codes determined according to the determined PUCCH resource; terminal determines according to the indicator value in DCI which one of the PUCCH resource values configured by higher layer will be used; PUCCH resource configured through high-level signaling).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide determines an orthogonal cover code of the UL control channel based on the downlink control information and a second higher layer signaling as taught by Liang in the system of Papasakellariou in view of Sun to determine a PUCCH resource corresponding to the PUCCH format see paragraph [0261] of Liang.
Papasakellariou in view of Sun in view of Liang does not explicitly disclose

He teaches determines, based on a number of bits of uplink control information (UCI), a format of the UL control channel of a first duration or a format of the UL control channel of a second duration that is longer than the first duration, the UCI including the HARQ-ACK and being multiplexed with a demodulation reference signal ( Paragraphs [0013] and [0014] PUCCH format X carries a larger amount of UCI bits; one DMRS per slot; HARQ-ACK).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determines, based on a number of bits of uplink control information (UCI), a format of the UL control channel of a first duration or a format of the UL control channel of a second duration that is longer than the first duration, the UCI including the HARQ-ACK and being multiplexed with a demodulation reference signal as taught by He in the system of Papasakellariou in view of Sun in view of Liang for capable of conveying the amount of UCI necessary see Paragraph [0014] of He.

8.    Regarding claim 15, Papasakellariou teaches a system comprising:
a base station comprising:
a transmitter that transmits a downlink control information; and a terminal comprising:
a receiver that receives the downlink control information; and
Papasakellariou, Paragraph [0135] and [0162] detects DCI formats indicates slot where UE is expected to transmit a PUCCH conveying UCI such as HARQ-ACK information)
Papasakellariou does not explicitly disclose wherein subcarrier spacing of the UL control channel is configured by a first higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL shared channel are each configured with subcarrier spacing that is the same as the subcarrier spacing of the UL control channel. 
Sun teaches wherein subcarrier spacing of the UL control channel is configured by a first higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL shared channel are each configured with subcarrier spacing that is the same as the subcarrier spacing of the UL control channel (Paragraphs [0056] and [0057] default uplink subcarrier spacing; same as downlink subcarrier spacing; until UE gets an indication of a new uplink subcarrier spacing value; RRC signaling). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein subcarrier spacing of the UL control channel is configured by higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL shared channel are each configured with subcarrier spacing that is the same as the 
Papasakellariou in view of Sun does not explicitly disclose determines an orthogonal cover code of the UL control channel based on the downlink control information and a second higher layer signaling.
Liang teaches determines an orthogonal cover code of the UL control channel based on the downlink control information and a second higher layer signaling (Paragraphs [0261] to [0264] OCC codes determined according to the determined PUCCH resource; terminal determines according to the indicator value in DCI which one of the PUCCH resource values configured by higher layer will be used; PUCCH resource configured through high-level signaling).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide determines an orthogonal cover code of the UL control channel based on the downlink control information and a second higher layer signaling as taught by Liang in the system of Papasakellariou in view of Sun to determine a PUCCH resource corresponding to the PUCCH format see paragraph [0261] of Liang.
Papasakellariou in view of Sun in view of Liang does not explicitly disclose
determines, based on a number of bits of uplink control information (UCI), a format of the UL control channel of a first duration or a format of the UL control channel of a second duration that is longer than the first duration, the UCI including the HARQ-ACK and being multiplexed with a demodulation reference signal.
Paragraphs [0013] and [0014] PUCCH format X carries a larger amount of UCI bits; one DMRS per slot; HARQ-ACK).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determines, based on a number of bits of uplink control information (UCI), a format of the UL control channel of a first duration or a format of the UL control channel of a second duration that is longer than the first duration, the UCI including the HARQ-ACK and being multiplexed with a demodulation reference signal as taught by He in the system of Papasakellariou in view of Sun in view of Liang for capable of conveying the amount of UCI necessary see Paragraph [0014] of He.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2015/0365925 A1) in view of Sun et al. (US 2017/0164350 A1) in further view of Liang et al. (US 2018/0145796 A1) in further view of He et al. (US 2018/0249458 A1).

9. Regarding claim 13, Fu teaches a terminal comprising:
a receiver that receives information indicating a periodicity by a first higher layer signaling (Fu, Paragraph [0003] periodic CSI reporting configured by higher-layer signaling); and a processor that controls, based on a slot configuration, a transmission of a channel state information that uses an uplink (UL) control channel in a slot that is Paragraph [0003] transmit CSI on a PUCCH or PUSCH satisfying condition according to the period and time offset configured by higher layer signaling; slot satisfying the condition).
Fu does not explicitly disclose wherein subcarrier spacing of the UL control channel is configured by a second higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL shared channel are each configured with subcarrier spacing that is the same as the subcarrier spacing of the UL control channel. 
Sun teaches wherein subcarrier spacing of the UL control channel is configured by a second higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL shared channel are each configured with subcarrier spacing that is the same as the subcarrier spacing of the UL control channel (Paragraphs [0056] and [0057] default uplink subcarrier spacing; same as downlink subcarrier spacing; until UE gets an indication of a new uplink subcarrier spacing value; RRC signaling). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein subcarrier spacing of the UL control channel is configured by a second higher layer signaling and unless a particular instruction is given, a downlink (DL) control channel, a DL shared channel and a UL shared channel are each configured with subcarrier spacing that is the same as the subcarrier spacing of the UL control channel as taught by Sun in the system of Fu for increased flexibility see Paragraph [0056] of Sun.

Liang teaches determines an orthogonal cover code of the UL control channel based on the downlink control information and a third higher layer signaling (Paragraphs [0261] to [0264] OCC codes determined according to the determined PUCCH resource; terminal determines according to the indicator value in DCI which one of the PUCCH resource values configured by higher layer will be used; PUCCH resource configured through high-level signaling).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide determines an orthogonal cover code of the UL control channel based on the downlink control information and a third higher layer signaling as taught by Liang in the system of Fu in view of Sun to determine a PUCCH resource corresponding to the PUCCH format see paragraph [0261] of Liang.
Fu in view of Sun in view of Liang does not explicitly disclose
determines, based on a number of bits of uplink control information (UCI), a format of the UL control channel of a first duration or a format of the UL control channel of a second duration that is longer than the first duration, the UCI including the HARQ-ACK and being multiplexed with a demodulation reference signal.
He teaches determines, based on a number of bits of uplink control information (UCI), a format of the UL control channel of a first duration or a format of the UL control channel of a second duration that is longer than the first duration, the UCI including the HARQ-ACK and being multiplexed with a demodulation reference signal ( Paragraphs [0013] and [0014] PUCCH format X carries a larger amount of UCI bits; one DMRS per slot; HARQ-ACK).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determines, based on a number of bits of uplink control information (UCI), a format of the UL control channel of a first duration or a format of the UL control channel of a second duration that is longer than the first duration, the UCI including the HARQ-ACK and being multiplexed with a demodulation reference signal as taught by He in the system of Fu in view of Sun in view of Liang for capable of conveying the amount of UCI necessary see Paragraph [0014] of He.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




/DIANE L LO/Primary Examiner, Art Unit 2466